Citation Nr: 9924465	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-04 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had recognized active service from September 1941 
to April 1942, from February 1945 to June 1945, and from June 
1945 to June 1946.  The veteran died on July [redacted], 1975.  
His surviving spouse is the appellant.

This appeal arises from a November 1996 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) determined that new and material evidence had not been 
submitted to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1.  The Board determined that no new factual basis had been 
presented upon which to predicate a grant of service 
connection for the cause of the veteran's death when it 
issued a decision in October 1988.

2.  Evidence submitted since the October 1988 decision of the 
Board bears directly and substantially upon the issue at 
hand, is significant, and must be considered in order to 
fairly decide the merits of the claim.

3.  The claim of entitlement to service connection for the 
cause of the veteran's death is supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

4.  The probative evidence of record does not show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.


CONCLUSIONS OF LAW

1.  Evidence received since the final October 1988 decision 
wherein the Board denied entitlement to service connection 
for the cause of the veteran's death is new and material, and 
the appellant's claim for that benefit has been reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999);  
38 C.F.R. §§ 3.156, 20.1100, 20.1105 (1998).

2.  The claim of entitlement to service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

3.  The cause of the veteran's death is not related to an 
injury or disease incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1312 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died on July [redacted], 1975 due to cardiopulmonary 
arrest due to an acute myocardial infarction and complete 
heart block.  At the time of the veteran's demise, service 
connection for a healed scar of the right wrist, rated as 10 
percent disabling, was in effect.

In relevant part, review of the record shows in July 1977, 
the Board denied the appellant's claim of entitlement to 
service connection for the cause of the death.  The Board 
found that the veteran's hypertensive cardiovascular disease 
did not manifest during service or within one year 
thereafter.  The Board added that the service-connected scar 
of the right wrist did not have a significant contributory 
effect in producing the death of the veteran.

In reaching its decision, the Board considered the veteran's 
service administrative records, including a February 1945 
report from the Sixth United States Army and December 1945 
report from the Commonwealth of Philippines Army Headquarters 
and service medical records, showing while hospitalized from 
May to June 1945, clinical findings associated with his heart 
were normal and his blood pressure reading was 118/80.  A 
report of a chest x-ray study showing normal findings was 
also considered.  The service medical records also show that 
on discharge examination in March 1946, clinical evaluation 
of the chest, to include laboratory tests, were normal and 
the veteran's blood pressure reading was 126/88.  

Also considered were the following: a November 1947 statement 
from L.M., M.D., showing that the veteran was treated for 
malaria from May to October 1942; a February 1972 medical 
statement from R.D.C., M.D., Chief of Hospital at Ilocos 
Norte Provincial Hospital, stating that in September 1946 the 
veteran was admitted for acute gastritis and hypertensive 
heart disease; a February 1972 medical certificate from 
M.V.N. stating that he treated the veteran for recurrent 
malaria from 1951 to 1953; a February 1972 statement from the 
Department of Health at Northern Mindanao Regional Hospital 
certifying that from April to May 1965 the veteran received 
treatment for essential hypertension; and a February 1972 
report from H.C., M.D., from Saint Luke's Hospital, showing 
that from January to February 1970, the veteran was 
hospitalized with diabetes mellitus.

Also considered were a March 1972 certification statement 
from J.T.M., M.D., certifying that he had treated the veteran 
for hypertensive cardiovascular disease from 1949 to 1951 
while serving as the Deputy and Executive Officer of the 
Philippine Constabulary Surgeon at the Headquarter Philippine 
Constabulary; a March 1972 statement from E.G.Y., M.D., 
showing, in part, that in April 1942 before the surrender of 
Bataan Peninsula, the veteran received treatment for 
malignant malaria and cardiovascular (heart disease), in 1943 
and 1944, during his guerilla days, he received treatment for 
malaria, hypertension and beriberi due to nutritional 
deficiencies, and noting that all sicknesses and wounds 
referenced were acquired in the line of duty and service 
connected; a September 1972 statement from a clinic physician 
at the Veterans Memorial Hospital showing that the veteran 
received treatment for diabetes mellitus; a September 1972 
report of a chest x-ray study showing a provisional clinical 
diagnosis of arteriosclerotic heart disease but that 
objective findings showed normal diaphragms; a September 1972 
medical certificate from V.B.D., the Chief of Cardiovascular 
Services at V. Luna Medical Center showing that the veteran 
was examined for hypertensive cardiovascular disease and that 
an electrocardiogram (ECG) was performed; a September 1972 
ECG report and report of a chest x-ray from Veterans Memorial 
Hospital which revealed normal findings; and a September 1972 
ECG report from V. Luna Hospital which disclosed abnormal 
tracing with ischemic changes in II, III, amniotic fluid 
volume, V5-6; and a November 1972 VA examination report which 
shows diagnoses of hypertensive vascular disease and diabetes 
mellitus.

The Board also considered April 1972 statements from A.Z. and 
L.B.B.  In the statements, A.Z. and L.B.B. maintained that 
while in service, the veteran received treatment for malaria 
and malnutrition.  Also of record were the following:  a 
document showing that the veteran completed 29 years, 11 
months, and 8 days from August 1941 to August 1971 of active 
service in the Armed Forces of the Philippines.



Also considered were a March 1973 report of a chest x-rays 
showing although findings were normal, a comparison of chest 
x-rays taken in May 1945 as compared with those taken in 
December 1945 showed that the film dated December 1945 
belonged to an individual different from the individual 
examined on May 1945 and November 1972.

In July 1977, the Board also reviewed November 1973 and May 
1975 Board decisions which in part denied the veteran's 
claims of entitlement to service connection for diabetes 
mellitus, hypertension, and arteriosclerosis; a June 1976 
statement from the Department of Health at Ilocos Norte 
Provincial Hospital demonstrating that the veteran was 
hospitalized in September 1946 for an unrelated disorder; and 
a July 1976 statement from the Constabulary Station Hospital 
which indicates that records associated with the veteran were 
not available.

Subsequent to the 1977 Board decision, the RO received copies 
of the February 1972 medical statement from R.D.C., M.D., and 
March 1972 medical certification from E.G.Y., M.D.  

The RO also received several statements dated from May 1980 
to October 1983 from the appellant's representative 
reasserting that the veteran's hypertension and 
arteriosclerotic heart disease were incurred in service and 
that he received treatment for the disorders at that time.  
There was a copy of June 1946 Recovered Personnel Division 
report, which redetermined the veteran's status under the 
Missing Persons Act, and a September 1946 Record of 
Admissions report from Ilocos Norte Provincial Hospital 
listing that in September 1946 the veteran was hospitalized 
for an unrelated disorder.

In an attempt to substantiate her claim thereafter, the 
appellant submitted several October 1987 affidavits and 
statements.  In one October 1987 affidavit, R.R.D. stated 
while serving as the Chief of Hospital at Ilocos Norte 
Provincial Hospital, he recalled that in September 1946 the 
veteran was admitted for acute gastritis, but his final 
diagnosis was hypertensive heart disease.  

In a separate October 1987 affidavit, P.A.S. stated because 
the veteran was his commanding officer in the 5th Philippine 
Constabulary Company, he had to visit the veteran while 
hospitalized in September 1946, in order to receive 
commanding instructions.  He recalled that the veteran 
complained of a heart ailment.   

In another October 1987 statement, P.Q.N., the Medical 
Records Librarian at the Integrated Provincial Health Office, 
stated that certification of the records associated with the 
veteran could not be issued because of their old age.  The 
records had been either eaten by termites or destroyed by the 
elements.  P.Q.N., however, added that the last record on 
file was the February 1972 medical certificate issued by 
R.D., the Chief of Ilocos Norte Provincial Hospital, showing 
that the veteran was admitted in September 1946 for a period 
of 41 days.  

The appellant then submitted a February 1988 certification 
statement from A.A.O., the Lieutenant Colonel of the 
Philippine Army, Assistant Adjutant General, which discussed 
the veteran's service and added, in part, that in March 1942 
the veteran was treated for malaria and rheumatism in Bataan 
and Manila extending from April 1942 to July 1943.  The 
appellant also submited a March 1988 affidavit, in which 
A.R.D. stated while serving with the 12th Military Police 
Company as 3rd Lieutenant and Junior Officer, he visited his 
older brother on or about June 1945 in the United States Army 
Field Station Hospital and, at that time, the veteran was 
hospitalized for high blood, malaria, etc.  

The appellant submitted a May 1988 certification letter from 
A.V.A., Jr., from the Armed Forces of the Philippines Medical 
Center, certifying that the veteran was admitted in May 1971, 
and discharged in September 1971 with a diagnosis of diabetes 
mellitus and arteriosclerotic heart disease.  

On appellate review in October 1988, the Board once again 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

The Board recalled in July 1977 service connection for the 
cause of the veteran's death was denied because the evidence 
received in support of the claim thereafter was either 
cumulative or not probative in establishing that the 
veteran's terminal chronic cardiovascular disease was present 
during service, manifest to a compensable degree within one 
year after service, or that his service-connected disability 
was a material contributing factor in producing the veteran's 
demise in 1975.  The evidence received subsequent to the July 
1977 Board decision denying service connection for the cause 
of the veteran's death did not establish a new factual basis 
for entitlement.  

Subsequent to the Board's October 1988 decision, the evidence 
submitted consists of a VA hospital report dated in May 1971 
showing that the veteran was known to be hypertensive since 
1965 and diabetic since 1969, but a history of malaria or 
pulmonary tuberculosis was not noted.  The report shows 
discharge diagnoses of arteriosclerotic heart disease 
manifested by headaches, dizziness with elevated blood 
pressure ranging from 150/90 to 220/110, and hypertension.

The appellant also submitted the following: copies of the 
September 1946 Record of Admission from Ilocos Norte 
Provincial Hospital; and affidavits and certifications dated 
in November 1947 from L.M., M.D., showing that the veteran 
was treated for malaria from May to October 1942.

The appellant also submited medical reports from Saint Luke's 
Hospital dated in January 1970 with diagnoses including 
diabetes mellitus; medical statements from R.D.C., M.D., 
E.G.Y., M.D., L.B.B., and A.Z., dated from February to April 
1972; a February 1972 statement from H.C., M.D., from Saint 
Luke's Hospital showing that in January and February 1970 the 
veteran received treatment for diabetes mellitus; a February 
1972 statement from physicians at Northern Mindanao Regional 
Hospital; a February 1972 medical certificate from M.V.N., 
M.D., showing that the veteran was treated for recurrent 
malaria from 1951-1953; an April 1972 certification statement 
from J.T.M., M.D.; a September 1972 statement from the 
Veteran's Memorial Hospital showing that the veteran received 
treatment for diabetes mellitus; duplicate copies of the 
September 1972 medical certificate from V.B.D., M.D.; a VA 
hospital summary report associated with the veteran's 
hospitalization from August to October 1974, showing that 
discharge diagnoses included diabetes mellitus and 
arteriosclerotic cardiovascular disease; a Record of 
Hospitalization report from the Veteran's Memorial Hospital 
confirming that from August to October 1974, diagnoses of 
diabetes mellitus, overt type, and arteriosclerotic 
cardiovascular disease were made; an April 1975 certification 
statement from F.A.A., an attending physician with the 
Medical Intensive Care Ward at V. Luna Medial Center showing 
that the veteran had received treatment for arteriosclerosis, 
diabetes mellitus, and hypertension since January 1975; an 
April 1975 statement from V.B.D., M.D., showing that the 
veteran complained of numbness of left side of face and right 
side of body, that his blood pressure reading was 220/90, 
that electrocardiogram findings showed nondiagnostic sinus 
tachycardia T-wave changes and sinus bradycardia, and that 
impressions of diabetes mellitus and arteriosclerotic heart 
disease were made; hospital and laboratory reports from the 
Philippine Heart Center dated in July 1975 showing that the 
veteran was hospitalized for complete heart block, a 
pacemaker was inserted, and a discharge diagnosis of 
arteriosclerotic hypertensive heart disease; and copies of 
statements from P.A.S., P.Q.N., R.R.D., A.R.D., A.V.A., Jr., 
dated from October 1987 to May 1988.

Also submitted was an October 1990 certification statement 
from C.B.V., a Veterans Assistance Officer III of the 
Disability Rating Board certifying that based on the records 
of the Board under the Republic Act, the veteran was 
honorably discharged from service in August 1971 and service 
connection was in effect for diabetes mellitus and 
arteriosclerotic heart disease, and a report showing that a 
diagnosis of diabetes mellitus had been made.

In an attempt to reopen her claim, the appellant also 
submitted an April 1992 medical statement from B.T.J., M.D., 
in which the physician stated that the veteran died of heart 
disease contracted from high blood pressure/hypertension 
which had its onset in 1943 in the line of duty.  The 
physician explained when high blood pressure becomes chronic, 
it is called hypertension and when hypertension becomes 
resistant, it will either produce heart complications or 
disease or brain complications that will end in 
cerebrovascular accident in spite of medications.  The 
veteran's heart disease was diagnosed as hypertensive heart 
disease.  His heart disorder developed because of high blood 
pressure which caused the heart to become enlarged, initially 
on the left side and left ventricle.  When the left ventricle 
became enlarged, an insufficiency of the mitral bulb and a 
weakening of the heart muscles developed.  The physician then 
noted that this was the condition of the veteran's heart when 
he was hospitalized at Provincial Hospital of Ilocos Norte 
where the Director certified that the veteran had 
hypertensive cardiovascular heart disease.  The physician 
then explained that because of the veteran's worsening 
disorder, he was transferred to the heart center and a 
pacemaker was inserted.  The veteran, however, died of a 
massive myocardial infarction.  The physician then added that 
given the mechanism and explanations of how hypertension can 
produce serious heart disease, and that all ways and modern 
devices could not save the veteran, he could not think of any 
reason why the veteran's case should be denied.  

The record also contains statements dated from March 1993 to 
May 1996, in which the appellant asserts that the cause of 
the veteran's death was attributable to diabetes mellitus in 
addition to hypertensive heart disease; a January 1996 
statement from J.P.V., a Police Inspector, certifying that 
the veteran's records could not be issued because they were 
eaten and destroyed by termites and other elements; a July 
1996 statement from H.G.C., the Chief of the Medical 
Administration Division showing that the veteran was 
hospitalized from August to October 1974 but X-ray reports 
taken during that period were no longer available; and a July 
1996 medical certificate from S.S., M.D., in which the 
physician certified that the veteran was hospitalized in July 
1975, and that diagnoses of cardiopulmonary arrest, acute 
myocardial infarction, complete heart block and insertion of 
temporary perivenous pacemaker were made.  While 
hospitalized, however, the veteran expired.

Also submitted was a July 1996 statement in which H.C., M.D., 
notes that from January to February 1970, the veteran was 
hospitalized with a diagnosis of diabetes mellitus and that 
he was hospitalized at the Veteran's Memorial Hospital from 
August to October 1974.  Also submitted was a November 1996 
statement from D.S.R., Jr., a Major at the Head Registrar 
Department at the Armed Forces of the Philippines Medical 
Center, showing that the veteran was hospitalized in 1975, 
but the records attesting to the foregoing were not available 
as they were destroyed by physical and natural calamities.  
D.S.R. certified that the veteran was once treated at that 
facility.

At her personal hearing in June 1998, the appellant testified 
that the veteran had a heart ailment while in service and had 
received treatment for the disorder in service and subsequent 
to service.  She stated that the veteran was hospitalized 
from 1941 to 1946 for a heart ailment and diabetes, and the 
1945 medical certification from Dr. C., the Director, 
acknowledged this treatment.  





When responding to the absence of adverse medical findings 
while in service, the appellant stated that X-ray machines 
were not present in the clearing area in 1941, but she had 
submitted evidence showing that the veteran's heart disorder 
had its onset during service.  The appellant then stated that 
she tried to obtain additional medical reports but they had 
been destroyed.  Nevertheless, the veteran received treatment 
while in service and after service he experienced continuous 
symptoms and received treatment.  


Criteria

Pertinent law provides to establish entitlement to service 
connection for the cause of the veteran's death, such death 
must result from a disability incurred in or aggravated by 
active service in the line of duty, see 38 U.S.C.A. 
§§ 101(16), 1110; Pearlman v. West, 11 Vet. App. 443, 445 
(1998), or the evidence must show that the disability that 
was incurred in or aggravated by service caused or 
contributed substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that the service-connected disability casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The law and regulations provide that service connection may 
also be granted for chronic diseases, including 
arteriosclerosis, organic heart disease, hypertension, and 
diabetes mellitus, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310 (1998).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  The exception to this rule states that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.  

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Once a Board decision becomes final under Section 7104(b), 
the Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (When new and material evidence has not been submitted 
in a previously disallowed claim "[f]urther analysis . . . is 
neither required, nor permitted."); Fossie v. West 12 Vet. 
App. 1 (1998).

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a).  

"New" evidence "means evidence not previously submitted to 
agency decision makers . . . which is neither cumulative nor 
redundant"; "material" evidence is new evidence "which 
bears directly and substantially upon the specific matter 
under consideration" and "which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim".  38 U.S.C.A. § 5108; Fossie v. West 12 Vet. App. 
1; Hodge v. West, 155 F.3d 1356; 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, 12 Vet. App. 209 (1999) (en banc), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) held that the two-step 
process set out in Manio, for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra.  

The Board must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), i.e., 
whether the newly-submitted evidence bears directly and 
substantially on the specific matter, and whether it is so 
significant that it must be considered to fairly decide the 
merits of the claim; second, if new and material evidence has 
been presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Id.; Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Justus v. Principi, 3 Vet. App. 510 (1992).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for the 
cause of the veteran's death.

Analysis

After reviewing the evidence of record, the Board finds that 
new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  To substantiate her claim 
subsequent to October 1988, the appellant submitted an April 
1992 medical statement in which B.T.J., M.D., stated that the 
veteran died of heart disease contracted from high blood 
pressure/hypertension which had its onset in 1943 in the line 
of duty.  The physician then, in essence, explained that the 
veteran's hypertension developed into heart disease which 
eventually caused his death.  

Considering the foregoing evidence, and presuming its 
credibility, the Board finds that the evidence bears directly 
and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  The regulations provide that service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(b).  





Based on the foregoing, the Board finds that the 
aforementioned evidence is new, in that it was not of record 
at the prior final disallowance and is not cumulative of 
other evidence of record and it is relative to and probative 
of showing that the veteran's cause of death is related to 
service.  See generally, Savage v. Gober, 10 Vet. App. 489 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Consequently, new and material evidence to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death has been submitted.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


II.  Whether the claim for service 
connection for the cause of the veteran's 
death is well grounded.

Analysis

As previously discussed, new and material evidence has been 
submitted to reopen the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  
Where new and material evidence has been submitted, if the 
claim is well grounded, the Board may evaluate the merits of 
the claim after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  See Elkins and 
Winters, all supra.

Subsequent to October 1988, the appellant's claim has not 
received initial RO review on a de novo basis.  




It is also acknowledged that in Bernard v. Brown, 4 Vet. App. 
384, 394 (1993), the Court held that when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider (1) whether the claimant has been given 
both adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument and to address that question at a 
hearing, and (2) whether, if such notice has not been 
provided, the claimant has been prejudiced thereby.  See also 
Sutton v. Brown, 9 Vet. App. 553, 564 (1997); Curry v. Brown, 
7 Vet. App. 59, 66-67 (1994).  

Generally, Bernard stands for the proposition that the Board 
should not consider issues not considered by the RO decision 
on appeal, and if the Board does so, it should do so only 
with the full and informed participation of the appellant.  
Id.  In this case, the Board finds that additional 
development is not warranted and adjudication in the first 
instance will not prejudice the claimant's appeal or her 
enjoyment of any statutory and regulatory procedural right.  
Bernard, supra.

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107.  In order for a 
claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence.)  Caluza v. Brown, 7 Vet. App.498 (1995); Epps v. 
Gober, 126 F.3d. 1464 (Fed. Cir. 1997).  

For the limited purpose of determining whether a claim is 
well grounded, the supporting evidence is presumed to be 
true.  Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993).





With this in mind, the Board concludes that the appellant has 
met her initial burden of establishing a well grounded claim.  
The appellant maintains that the veteran had hypertension and 
heart disease while in service, the record shows that the 
veteran received treatment for hypertension, heart disease, 
and diabetes mellitus subsequent to service, and in an April 
1992 medical opinion, a physician stated that the veteran's 
hypertension and heart disease had their onset in service.  

The Board having determined that the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded, the Board must now proceed 
to a determination of the appellant's claim on the merits.  
Elkins, Winters.


III.  Entitlement to service connection 
for the cause of the veteran's death.  

Once the appellant has established a well grounded claim, VA 
has a duty to assist the appellant in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991).  

After reviewing the pertinent evidence of record, which 
included VA and non-VA medical reports along with medical 
opinions by several physicians, the Board is satisfied that 
all necessary evidence has been received to render an 
equitable decision in the claimant's appeal which has been 
adequately developed.  Id.  Thus, the duty to assist has been 
fulfilled and the appellant has been adequately apprised of 
her due process rights.

As previously noted, pertinent law provides to establish 
entitlement to service connection for the cause of the 
veteran's death, such death must result from a disability 
incurred in, aggravated by, or presumed to have been incurred 
in active service in the line of duty, see 38 U.S.C.A. 
§§ 101(16), 1110; Pearlman, supra, or the evidence must show 
that the disability that was incurred in or aggravated by 
service caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the appellant asserts that the cause of the 
veteran's death, cardiopulmonary arrest due to an acute 
myocardial infarction and complete heart block, were related 
to the veteran's hypertension, heart disease, and diabetes 
mellitus, which had their onset in service.  After reviewing 
and weighing the evidence of record, however, the Board finds 
that the evidence is not in equipoise, but rather the 
preponderance of evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

In this case, the Board initially acknowledges that service 
medical records are devoid of any evidence showing that the 
veteran's hypertension, heart disease, or diabetes mellitus 
had their onset in service or were aggravated by service.  
The service medical records also do not reference any 
complaints of or treatment for the cause of the veteran's 
death, cardiopulmonary arrest due to an acute myocardial 
infarction and complete heart block.  In addition to the 
foregoing, there is absolutely no clinical data of record 
demonstrating that any of the aforementioned diseases became 
manifest to a compensable degree within a year after service.

Regarding the veteran's diabetes mellitus, it is initially 
noted that the record does not establish that the veteran's 
diabetes mellitus is related to service or that the disease 
became manifest to a compensable degree within a year after 
service.  Again, the service medical records are devoid of 
any complaints of or findings associated with diabetes 
mellitus, the record thereafter is devoid of any medical 
reports showing that the disability became manifest to a 
compensable degree within a year after service, and there is 
no post-service evidence creating a nexus between the 
veteran's diabetes mellitus and service.  

In fact, the a February 1972 statement from H.C., M.D., shows 
that the veteran's diabetes was initially noted in January 
1970, approximately twenty-four years after service.  As 
such, the preponderance of the evidence with respect to 
diabetes mellitus is against the appellant's claim.  Caluza 
and Gilbert, supra.  It is well to note that diabetes 
mellitus was not reported as a contributory cause of the 
veteran's death 

With regard to hypertension and heart disease, the Board 
acknowledges that the record contains several statements from 
private physicians relating the aforementioned diseases to 
service.  Nevertheless, the credible medical evidence, in 
spite of the medical statements dated in February 1972 from 
R.D.C., M.D., March 1972 from E.G.Y., M.D., and April 1992 
from B.T.J., M.D., fails to show that the veteran's 
hypertension and hypertensive cardiovascular disease had 
their onset in service or became manifest to a compensable 
degree within a year after service.  Additionally, the 
probative medical evidence fails to show that the veteran's 
diseases are related to service or any events in service.  
Upon review of the overall record, the Board finds that these 
medical opinions were rendered without supporting clinical 
data or other rationale and that there is nothing otherwise 
in the record that would give their opinions substance.  

The statements from the multiple physicians on file are 
entitled to little, if any, probative value.  They contradict 
the evidentiary record in its entirety.  In this regard, the 
Board points out that the service medical records are 
completely devoid of any medical evidence establishing that 
the veteran had any symptoms of or findings associated with 
hypertension or heart disease.  Although service medical 
records show that the veteran was hospitalized in May 1945, 
the reports also show on physical examination, findings 
associated with the heart and blood pressure readings were 
completely normal.  

Additionally, on discharge examination in March 1946, 
clinical findings to include chest x-ray studies were normal.  
Subsequent to service, there are no medical reports of record 
demonstrating that the veteran was hospitalized in September 
1946 for hypertensive heart disease, and, in the alternative, 
even when assuming that the veteran was hospitalized for 
hypertensive heart disease at that time, there is no medical 
documentation of record demonstrating that the veteran's 
diseases were manifest to a compensable degree during the 
one-year presumptive period.  See generally, Owens v. Brown, 
7 Vet. App. 429 (1995); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993).

Specifically, the Board acknowledges that in an April 1992 
statement, B.T.J., M.D., stated that the veteran died of 
heart disease from hypertension which had its onset in 
service and then reasoned that the veteran's hypertensive 
disease elevated to hypertensive heart disease which 
eventually caused his demise.  The evidence of record, 
however, does not support the physician's assertions.  

Once again, the service medical records are silent with 
regard to any findings of or treatment for hypertension or 
any heart disorder, and there are no clinical reports of 
record within the applicable presumptive period showing that 
the veteran received treatment or was diagnosed with any of 
the foregoing diseases.  

Although in February 1972 R.D.C., M.D., certified that the 
veteran was hospitalized in September 1946 and that a 
diagnosis of hypertensive heart disease was made at that 
time, the Board stresses that there are absolutely no 
corroborating clinical data of record establishing that the 
veteran's hypertensive heart disease was incurred in service 
or had manifest to a compensable degree within a year after 
service.  

Additionally, with regard to B.T.J.'s statement, because it 
appears as though the physician did not review the veteran's 
service medical records which are completely normal but 
merely relied on a prior uncorroborated medical statement and 
the appellant's statements in rendering his opinion, the 
Board finds that B.T.J.'s medical opinion provides little 
probative value in establishing that the veteran's 
hypertension and heart disease had their onset in service or 
had manifest to a compensable degree within a year 
thereafter.  Thus, it is insufficient to establish service 
connection. 

At this time, the Board notes that the foregoing reasoning 
and conclusions were rendered after weighing and analyzing 
the credibility and probative value of the evidence 
submitted.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992).  

The Board stresses that it is not bound to accept the 
aforementioned medical opinions where, as in this case, the 
physician's rendered their medical opinions at least twenty-
six years after service, without the aid of any supporting 
objective clinical data, and in view of the veteran's service 
medical records, which are normal, and the absence of any 
clinical reports demonstrating that the veteran's 
hypertension and a heart disease had manifest to a 
compensable degree within a year thereafter.  Additionally, 
the Board is not bound to accept medical opinions when it 
appears as though they relied on the history as related by 
the appellant.  

In light of the foregoing, the Board finds that the above-
discussed medical opinions, without corroborating clinical 
data, are no better than the facts alleged by the appellant.  
Thus, the Board finds that the medical opinions are of little 
credibility or probative value and are insufficient to 
establish service connection.  See generally, Owens, Elkins, 
and Swann, all supra.

It is also noted that at the time of the veteran's death, 
service connection for a healed scar of the right wrist was 
in effect.  Nevertheless, the probative and persuasive 
evidence of record does not demonstrate that the veteran's 
service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  
The record is completely silent with regard to findings 
indicating the foregoing.  

Further, there is no medical evidence of record that tends to 
show that the veteran experienced "debilitating effects" due 
to his service-connected disability that made him "materially 
less capable" of resisting the effects of the cardiopulmonary 
arrest due to an acute myocardial infarction and complete 
heart block or that a service-connected disability had a 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  Lathan v. Brown, 7 Vet. App. 359 (1995).

Additionally, in this case, the appellant's statements and 
testimony presented at her June 1998 personal hearing, as 
well as the supporting statements submitted by the veteran's 
fellow servicemen and the veteran's brother are acknowledged.  
The Board acknowledges that the veteran was hospitalized for 
gastritis while in service, and notes that the servicemen and 
the veteran's sibling assert that they visited the veteran 
while hospitalized and observed that he received treatment 
for a heart ailment.  

The Board, however, points out that to the extent that the 
foregoing assertions maintain that the veteran's in-service 
events are related to his hypertension and heart disease, the 
statements are not competent.  As lay persons, they are not 
competent to render medical opinions or etiologically link 
the cause of the veteran's death to service or any events 
from service.  

Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Because, the appellant has provided 
no evidence that she or any of the other affiants are capable 
of providing such an opinion, their statements are 
insufficient to establish service connection.  Id.

After carefully considering all of the evidence of record and 
analyzing its weight and credibility, the Board finds that 
the probative and persuasive evidence of record is against 
the appellant's claim and not in equipoise.  The record fails 
to show that the veteran's caused of death is related to 
service or that the veteran's service-connected disability 
caused or substantially or materially contributed to cause 
death.  

In addition, there is no competent evidence of record that 
tends to indicate that impairment attributable to the 
veteran's service-connected healed scar of the right wrist 
disability caused debilitating effects or general impairment 
of health such that it rendered the veteran less capable of 
resisting the effects of death.  See 38 C.F.R. § 3.312.  

Considering the foregoing, the preponderance of the evidence 
is against the appellant's claim and the evidence of record 
is not in relative equipoise.  The evidentiary record does 
not support a grant of entitlement to service connection for 
the cause of the veteran's death.  


ORDER

The appellant having submitted new and material evidence to 
reopen the claim of service connection for the cause of the 
veteran's death, the appeal is granted to this extent.

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

